Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DANIEL HSIEH (REG. NO. 77831) on 8/7/2022.
1. Title changed to “VARACTOR STRUCTURE WITH RELAY CONDUCTIVE LAYERS”.

Allowable Subject Matter
Claims 9-10,12-16 are allowed.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the third set of contact plugs are disposed between the at least two relay conductive layers” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2007/0170467 A1 (“Tani”) and US 2008/0042221 A1 (“Tsau”) are hereby cited as the closest prior art. Figure 1 of Tani discloses a varactor with first gate structure (15+13) and second gate structure (14+12) with base portion, diffusion region (11) first set of contact plugs (18a,19a), second set of contact plugs (17a), first conductive layer (14,15) and second conductive layer (17) and Fig. 1 of Tsau discloses gate structure (104+112) with a close loop (104) and base portion.
However, the above prior arts by themselves or in combination with other arts does not teach the above allowable limitation for claim 9. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 9 is allowed.
Dependent claims 10,12-16 are allowed as those inherit the allowable subject matters from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819